DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 11-13 in the reply filed on 09/01/2021 is acknowledged.

Claim Objections
Claims 1-6 and 11-13 are objected to because of the following informalities:
Claim 1 should read “A sterilization method” and the remaining claims should read “The sterilization method” for proper grammar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “evaporation means” and “regulating means” both invoke 112(f). Looking to the specification it appears “regulating means” corresponds to a valve or equivalent as set forth at the top of page 16, and “evaporation means” corresponds to an evaporator or equivalent as set forth in paragraph 5 on page 38. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 1 recites the transitional phrase “comprises at least” (emphasis added) and then follows with limitations with a transitional phrase of “consisting in”, making it unclear as to whether the limitations are opened or closed off to other elements or steps being included. Therefore the claim is indefinite. For the purpose of examination it is interpreted that there are at least those recited steps present.
	Claim 2 and 3 recite further steps that contain the transitional phrase “consists in” where the steps modify and interact with the steps recited in claim 1, further making it unclear as to whether the limitations are opened or closed off to other elements or steps as set forth above. 
	Claim 3 further recites “injecting … said given dose of hydrogen peroxide in the liquid state into a continuous stream of hot air and in introducing the entire dose into said evaporation means for obtaining said gaseous mixture” and it is unclear how the peroxide is injected into a stream of hot air and then afterwards introduced into evaporating means to obtain a gaseous mixture as presumably the mixture would have to be atomized/nebulized or otherwise evaporated in order to be a part of the air stream as claimed. For the purpose of examination it is interpreted that the peroxide is evaporated prior to being introduced to the air stream.
	Claims 5 and 11-13 all recite the transitional phase “consisting in” before reciting the limitation that the application and sterilization steps are repeated “n” number of times, where “n” is interpreted to be an arbitrary number. It is not possible for an arbitrary number of repetitions to be claimed in a limitation preceded by a “consisting of” transitional phrase as the phrase is one that excludes extra steps or limitations and there is no concrete number of repetitions set forth and therefore no way of determining the number of repetitions that are being claimed versus those that are excluded. For the 
Claim 6, depending from claim 5 reciting that the sterilization step is repeated “n” number of times further recites that there is an additional sterilization step with further limitations, and it is not clear whether the transitional phase “consisting in” in claims 1 and 5 close of the sterilization step to additional limitations as the step recited in claim 6 is the sterilization step of claim 1 and 5 but with further limitations, therefore the scope of the claims cannot be determined. For the purpose of examination it is interpreted that there is a sterilization step with some time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakoki (EP 0815919A2).
Regarding claim 1, Kakoki (EP 0815919A2) (Document already present in file wrapper) teaches A method for sterilizing gas filtration means (Column 1 lines 5-15; Column 4 lines 2-22), wherein said sterilization method comprises: an application step consisting in circulating through the gas filtration means a gaseous mixture that comprises hot air and a specified amount of hydrogen peroxide vapor (Column 8 lines 29-37), in which said specified amount of hydrogen peroxide vapor is obtained by injecting sequentially, with a given time interval (t) between two successive injections, a given dose of hydrogen peroxide in the liquid state in hot air (Column 8 line 55- Column 9 line 17); and a sterilization step consisting, during said time interval (t), in circulating hot air through said filtration means to 
Regarding claim 2, Kakoki further teaches A vaporization step that consists in vaporizing said given dose of hydrogen peroxide in the liquid state in evaporation means to obtain said gaseous mixture that is used during the application step (Column 9 lines 5-13 states the peroxide is evaporated by a heater).
Regarding claim 3, Kakoki further teaches an injection step that consists in injecting sequentially, with said given time interval (t) between two successive injections, said given dose of hydrogen peroxide in the liquid state into a continuous stream of hot air and in introducing the entire dose into said evaporation means for obtaining said gaseous mixture (Column 8 line 55- Column 9 line 17).
Regarding claim 4, Kakoki further teaches the step for injecting said given hydrogen peroxide dose is carried out sequentially by selectively controlling regulating means, respectively in the open position during a given period of time and in the closed position during a given time interval (t) between two successive injections of said given dose of hydrogen peroxide in the liquid state (Column 8 line 29- Column 9 line 17 states the peroxide is selectively and sequentially released therefore necessitating some regulating means allowing a flow and then disallowing a flow between successive injections).
Regarding claims 5 and 11-13, Kakoki further teaches the sterilization method consists in carrying out at least one cycle during which a sequence, comprising said application and sterilization steps, is repeated "n" number of times (Kakoki teaches the method is operated at least once, reading on the limitation of “n” times wherein “n” is an arbitrary non-negative number).
Regarding claims 6, Kakoki further teaches An additional sterilization step that consists in circulating only hot air through said filtration means for a period (D) that is specified based on the time interval (t) to ensure evaporation of hydrogen peroxide (Column 8 line 29- Column 9 line 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799                                                     

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759